Citation Nr: 0330048	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-15 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD)

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for a pinched nerve 
in the left elbow with hand pain.

6.  Entitlement to an increased (compensable) rating for 
tinea versicolor.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1971.

This appeal arises from a March 2000 rating action that, 
inter alia, denied service connection for PTSD, a heart 
murmur, hypertension, hepatitis C, and a pinched nerve in the 
left elbow with hand pain, and a compensable rating for tinea 
versicolor.  A Notice of Disagreement was received in May 
2000, and a Statement of the Case (SOC) was issued 
subsequently that month.  A Substantive Appeal was received 
in July 2000.

In June 2001, the Board of Veterans' Appeals (Board) remanded 
to the RO the issues listed on title page for further 
development of the evidence and for due process development.  
By Supplemental SOC (SSOC) issued in June 2003, the RO 
continued the denials of these claims.  


REMAND

Unfortunately, following further review of the claims file, 
the Board finds that further action with respect to the 
claims on appeal is warranted.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See    38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.    

In this regard, the Board notes that the VCAA requires the VA 
to make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).

In this case, the Board remanded this case to the RO in June 
2001 to arrange for the veteran to undergo VA examination to 
obtain clinical findings pertaining to the current nature and 
degree of severity of his tinea versicolor.  However, the 
veteran did not undergo such examination, as requested.  A 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board also notes 
that, by regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
rating skin diseases, as set forth in 38 C.F.R. § 4.118, 
Diagnostic Codes (DCs) 7800-7833.  See 67 Fed. Reg. 49596-
49599 (July 31, 2002).  Thus, adjudication of the claim for a 
compensable rating for tinea versicolor must involve 
consideration of both the former and revised applicable 
criteria, with due consideration given to the effective date 
of the change in criteria (see VAOPGCPREC 03-00; 65 Fed. Reg. 
33422 (2000)).  

Given the noncompliance with the prior remand instructions, 
coupled with the intervening change in the applicable 
criteria for rating skin diseases, effective August 2002, and 
the need for medical findings responsive to the former and 
revised rating criteria, a remand for a dermatology 
examination is warranted.  

In the prior remand, the Board also requested that the 
veteran undergo VA examination to obtain a medical opinion as 
to the relationship, if any, between his military service and 
any current heart disorder, to include a murmur and 
hypertension.  Although he was afforded such an examination 
in August 2002, the claims file was not available to the 
examiner, and the physician did not furnish the requested 
nexus opinions.  Hence, the remand instructions as to the 
cardiovascular examination were not complied with, in 
violation of Stegall.

The Board's prior remand also requested that the veteran 
undergo VA examination to obtain a medical opinion as to the 
relationship, if any, between his military service and a 
pinched nerve in the left elbow with hand pain.  Although he 
was afforded such an examination in July 2002, the examiner 
ordered additional diagnostic tests, and planned to offer an 
addendum medical report when the results were available.  
Appellate review discloses that requested nerve conduction 
velocity (NCV) studies were accomplished in January 2003 (a 
report of which is of record); it is unclear whether 
requested magnetic resonance imaging (MRI) of the cervical 
spine was accomplished.  No MRI report or supplemental 
medical report from the examiner is of record; neither has 
the requested nexus opinion been provided.  In light of the 
above, and in view of Stegall, a remand of this matter is 
warranted for the RO to obtain any outstanding MRI report and 
supplemental statements from the July and August 2002 VA 
examiners, if available, that include all pertinent requested 
clinical findings and comments; if those examiners are 
unavailable, or are unable to furnish the requested findings 
and comments without another examination of the veteran, new 
VA examinations must then be conducted.

The veteran is hereby advised that failure to report for any 
scheduled examination, without good cause, may well result in 
denial of the claim (s).  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to him and his attorney 
by the pertinent VA medical facility.  

The Board also finds that all pertinent evidence has not been 
obtained.  The June 2001 Board remand also requested the RO 
to obtain records of the veteran's treatment at the VA 
Medical Center (VAMC) in Chicago, Illinois.  However, medical 
records from that facility have not been obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, prior to arranging for the veteran to 
undergo further examination, the RO must obtain and associate 
with the claims file all outstanding VA records following the 
procedures set forth in 38 C.F.R. § 3.159.

The RO should also furnish to the veteran another opportunity 
to present information and/or evidence pertinent to the 
claims on appeal.  In this regard, the Board notes that, in a 
July 2001 letter, the RO requested the veteran to provide 
further information and/or evidence to support his claims 
within 60 days of the date of the letter, consistent with the 
provisions of 38 C.F.R. § 3.159(b)(1).  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the response period 
contained in 38 C.F.R. § 3.159(b)(1) short of the statutory 
1-year period provided for response as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit found that the 
period short of 1 year provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a duty to notify under the VCAA is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory 1-year period provided for response.  

The Board finds that the 60-day period for response provided 
in this case is likewise misleading.  Therefore, since these 
matters are being remanded for additional development and 
readjudication, the Board finds that the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested before the RO will make a decision in the claim.  

Finally, the Board notes that, as regards the petition to 
reopen the claim for service connection for PTSD, the June 
2001 Board remand instructed the RO to adjudicate the 
application to reopen the claim for service connection for 
PTSD on basis of the finality of the March 1994 rating 
action.  Appellate review discloses that the June 2003 SSOC, 
while continuing the denial of service connection for PTSD, 
failed to properly consider and discuss the finality of the 
cited rating action and determine whether new and material 
evidence had been received to reopen the claim.  Pursuant to 
Stegall, this action must be accomplished on remand.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  The SSOC issued to the veteran and his 
representative that explains the bases for the RO's 
determinations must include citation to any additional legal 
authority considered-specifically, the  revised applicable 
criteria for rating skin diseases under DCs 7800-7833. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the 
Chicago VAMC furnish copies of all 
records of treatment and evaluation of 
the veteran for all disabilities up to 
the present time.  The RO should follow 
the procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should obtain a copy of any 
MRI study of the veteran's cervical spine 
at the Columbia, South Carolina VAMC 
ordered by William L. Brannon, M.D., in 
connection with his neurological 
examination of the veteran on July 17, 
2002.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should afford the 
veteran a VA dermatology examination to 
obtain information as to the severity of 
his tinea versicolor.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should describe the 
manifestations of the tinea versicolor in 
accordance with pertinent former and 
revised criteria for rating skin 
diseases.  Specifically, he/she should 
comment as to whether there is (a) 
slight, if any, exfoliation, exudation, 
or itching, if on a non-exposed surface 
or small area; (b) exfoliation, 
exudation, or itching, if involving an 
exposed surface or extensive area; (c) 
constant exudation or itching, extensive 
lesions, or marked disfigurement; or (d) 
ulceration or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or exceptional 
repugnance.  

The examiner should also comment as to 
whether the skin disorder (a) affects 
less than 5 percent of the entire body, 
or less than 5 percent of exposed areas, 
and no more than topical therapy has been 
required during the past 12-month period; 
(b) affects at least 5 percent, but less 
than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 
percent, of exposed areas, or 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs has been required 
for a total duration of less than 6 weeks 
during the past       12-month period; 
(c) affects 20 to 40 percent of the 
entire body, or 20 to 40 percent of 
exposed areas, or systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs has been required 
for a total duration of 6 weeks or more, 
but not constantly, during the past 12-
month period; or (d) affects more than       
40 percent of the entire body, or more 
than 40 percent of exposed areas, or 
constant or near-constant systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs has been required 
during the past 12-month period.

All examination findings, together with 
the complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should return the 
claims file to Narendra Patel, M.D., at 
the Columbia, South Carolina VAMC for 
supplemental findings and comments 
pertaining to his examination of the 
veteran on August 8, 2002.   

If Dr. Patel is not available, or is 
unable to provide the requested findings 
and comments without additional 
examination of the veteran, the RO should 
arrange for the veteran to undergo 
another VA cardiovascular examination.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report must include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies, including consultations, should 
be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  

Dr. Patel (or the physician who examines 
the veteran) should render an opinion as 
to whether it is at least as likely as 
not that any current heart disability, to 
include a murmur and hypertension, is the 
result of disease or injury incurred in 
or aggravated by the veteran's military 
service.  

All examination findings, together with 
the complete rationale for the opinion 
expressed, should be set forth in a 
printed (typewritten) report.

5.  After all available records and/or 
responses have been associated with the 
claims file, the RO should return the 
claims file to William L. Brannon, M.D., 
at the Columbia, South Carolina VAMC for 
supplemental findings and comments 
pertaining to his neurological 
examination of the veteran on July 17, 
2002.   

If Dr. Brannon is not available, or is 
unable to provide the requested findings 
and comments without additional 
examination of the veteran, the RO should 
arrange for the veteran to undergo 
another VA neurological examination. The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
must include discussion of his documented 
medical history and assertions.  All 
indicated tests and studies, including X-
rays and consultations, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Dr. 
Brannon (or the physician who examines 
the veteran) should render an opinion as 
to whether, after consideration of the 
January 2003 NCV studies and any MRI of 
the cervical spine, it is at least as 
likely as not that any current pinched 
nerve in the left elbow with hand pain is 
the result of disease or injury incurred 
in or aggravated by the veteran's 
military service.  

All examination findings, together with 
the complete rationale for the opinion 
expressed, should be set forth in a 
printed (typewritten) report.

6.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of the examination(s) sent to him by 
the pertinent VA medical facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall.

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly,  the RO must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's recent decision in  PVA  v. 
Secretary, as well as 38 U.S.C.A. § 5103 
(West 2003) and any other applicable 
legal precedent.    
   
9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for any examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655 as appropriate.  
Otherwise, in adjudicating the claim for 
service connection for PTSD, the RO 
specifically discuss finality of the 
prior denial, and address whether new and 
material evidence has been received to 
reopen the claim since the final March 
1994 rating action; and, in adjudicating 
the claim for a compensable rating for 
tinea versicolor, the RO should 
specifically consider the former and 
revised applicable criteria for rating 
skin diseases under DCs 7800-7833.

10.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include citation to 
the revised applicable criteria for 
rating skin diseases under DCs 7800-7833, 
and clear reasons and bases for its 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


